Murdock, /., concurring: The reasoning in this case that a beneficiary has received no present gift of corpus because there will be some delay in its actual receipt and that he has received no present gift of income because the trust income may be terminated at any time by a transfer of the corpus to him, overlooks reality. The beneficiary received a present gift worth at least the present value of the income. See my dissent in William Harry Kniep, 9 T. C. 943, 946. However, the Tax Court has been taking the opposite view and that view has been consistently affirmed on appeal and I feel this Court should not change its position now. Cf. Arthur L. Lawrence, 27 T. C. 713. See sec. 2503 (c) , I. R. C. 1954.